           Case 5:21-cv-00046-F Document 22 Filed 05/19/21 Page 1 of 3




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF OKLAHOMA


 TIM FREDRICKSON,                          )
                                           )
              Plaintiff,                   )
                                           )
 -vs-                                      )      Case No. CIV-21-0046-F
                                           )
 ATTORNEY GENERAL OF THE                   )
 UNITED STATES, et al.,                    )
                                           )
              Defendants.                  )

                                      ORDER

        Plaintiff Tim Fredrickson was ordered, to submit, within 60 days of March 3,
2021, certified copies of the trust fund account statements (or institutional
equivalents) for plaintiff for the 6-month period immediately preceding the
December 9, 2020 filing of his complaint, obtained from the appropriate official of
each prison or jail at which plaintiff was confined during that period. Doc. nos. 15
and 20. The court advised that failure to comply with the order may result in the
dismissal without prejudice of this action without further notice to plaintiff. Id. The
court also held in abeyance the Report and Recommendation issued by United States
Magistrate Judge Amanda Maxfield Green on February 24, 2021 (doc. no. 13),
recommending dismissal without prejudice of plaintiff’s action for his failure to
comply with her January 29, 2021 order (doc. no. 11) requiring plaintiff to submit
“the statement(s) of institutional account(s)” by February 19, 2021. Id.
         On April 21, 2021, plaintiff filed a “Request for Status of Acceptance.”
Attached to his request are “Resident Transaction Details” from the Mercer County
Jail. Plaintiff requests the documents’ acceptance as complying with the court’s
            Case 5:21-cv-00046-F Document 22 Filed 05/19/21 Page 2 of 3




order. He also represents that Cimarron CoreCivic (Cimmaron Correctional Facility
in Cushing, Oklahoma) has not responded to date.
       Since April 21, 2021, the court has not received any further documents from
plaintiff and the 60-day period to comply with the court’s order has clearly passed.
Upon review, the court finds that the Mercer County Jail documents submitted by
plaintiff are not in compliance with the court’s order as they are not in compliance
with 28 U.S.C. § 1915(a)(2). Therefore, the court finds that plaintiff’s Request for
Status of Acceptance should be denied. In addition, the court finds plaintiff has
failed to comply with the court’s orders (doc. nos. 15 and 20) because he has not
submitted certified copies of the trust fund account statements (or institutional
equivalents) for plaintiff for the 6-month period immediately preceding the
December 9, 2020 filing of his complaint, obtained from the appropriate official of
each prison or jail at which plaintiff was confined during that period.
       As plaintiff has not complied with the court’s orders (doc. nos. 15 and 20) and
plaintiff was previously advised that failure to comply may result in the dismissal
without prejudice of this action, the court finds that plaintiff’s action should be
dismissed without prejudice pursuant to Rule 41(b), Fed. R. Civ. P.1 In light of the
court’s ruling, the court concludes the Report and Recommendation issued by United
States Magistrate Judge Amanda Maxfield Green on February 24, 2021 (doc. no.
13), plaintiff’s Motion to Appoint Counsel (doc. no. 3) and plaintiff’s Application
to Proceed in District Court without Prepaying Fees or Costs (doc. no. 5) should be
stricken as moot.




1
  “Although the language of Rule 41(b) requires that the defendant file a motion to dismiss, the
Rule has long been interpreted to permit courts to dismiss actions sua sponte for a plaintiff’s failure
to . . . comply with the . . . court’s orders.” Olsen v. Mapes, 333 F.3d 1199, 1204 n. 3 (10th Cir.
2003) (citation omitted).

                                                  2
            Case 5:21-cv-00046-F Document 22 Filed 05/19/21 Page 3 of 3




       Accordingly, plaintiff Tim Fredrickson’s Request for Status of Acceptance
(doc. no. 21) is DENIED. Plaintiff’s action is hereby DISMISSED WITHOUT
PREJUDICE pursuant to Rule 41(b), Fed. R. Civ. P.
       In light of the court’s ruling, the Report and Recommendation issued by
United States Magistrate Judge Amanda Maxfield Green (doc. no. 13), plaintiff’s
Motion to Appoint Counsel (doc. no. 3) and plaintiff’s Application to Proceed in
District Court without Prepaying Fees or Costs (doc. no. 5) are STRICKEN as
MOOT.
       IT IS SO ORDERED this 19th day of May, 2021.




21-0046p003.docx




                                        3
